              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,        )
ex rel. HAILE KIROS NICHOLSON,   )
                                 )
              Plaintiff,         )
                                 )
    v.                           )      1:17CV34
                                 )
MEDCOM CAROLINAS, INC., JEFF     )
TURPIN, and JOHN DOES (1-50)     )
INCLUSIVE,                       )
                                 )
              Defendants.        )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Before the court is the Motion to Dismiss, (Doc. 15), for

failure to state a claim filed by Defendants MedCom Carolinas,

Inc., and Jeff Turpin. Plaintiff Haile Kiros Nicholson

(“Relator”) is a qui tam relator proceeding, pursuant to

31 U.S.C. § 3730(b), against Defendants for violations of the

False Claims Act (“FCA”), Anti-Kickback Statute (“AKS”), and

North Carolina’s False Claims Act (“North Carolina FCA”). The

United States declined to intervene. Relator alleges that

Defendants paid commissions to nonemployee contractors to induce

referrals of medical services, an act that allegedly violated

the AKS. Since Defendants were required to certify their
compliance before submitting reimbursement claims to the

government, this AKS violation is the predicate for the alleged

FCA violations. Defendants argue that Relator has not alleged

any FCA or AKS violations with the particularity required by

Fed. R. Civ. P. 9(b). For the reasons stated herein, the court

agrees with Defendants and will therefore dismiss Relator’s

Complaint.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (citing King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). The following

facts are taken from the Complaint as true.

     A.   Factual Background

     Relator is a sales employee with Integra, a nonparty

company that manufactures skin graft devices. (Complaint

(“Compl.”) (Doc. 1) ¶¶ 5, 14.) Defendants include MedCom

Carolinas, Inc., Jeff Turpin, and John Does (1–50) Inclusive.




                               – 2 –
(Id. ¶¶ 6–8.)1 MedCom Carolinas, Inc. (“MedCom”) is a corporation

formed under the laws of North Carolina with its principal place

of business there are well. (Id. ¶ 6.) The Complaint does not

allege what kind of business MedCom is, but it is somehow

connected to the medical field. (See id. ¶¶ 5, 16.) Defendant

Jeff Turpin is a resident of Durham, North Carolina; he owns

MedCom “in whole or in part.”. (Id. ¶¶ 7, 16.) The Complaint

does not allege what specific position Turpin has with MedCom.

Defendants John Does (1–50) Inclusive are “unknown to

Plaintiffs, but include those co-conspirators who engaged in

prohibited conduct described” in the Complaint. (Id. ¶ 8.) John

Does may be individuals, corporations, associates, or otherwise.

(Id.)




     1 The Complaint and Relator’s response sometimes refers to
“MedCom, Inc.” and “MedCom LLC.” The only named Defendant is
MedCom Carolinas, Inc. (See Compl. (Doc. 1) at 1; Defs.’ Mem. in
Supp. of Mot. to Dismiss (“Defs.’ Br.”) (Doc. 16) at 1 n.1;
Relator’s [Plaintiff’s] Mem. of Law in Opp’n to Defs.’ Mot. to
Dismiss (“Rel.’s Resp.”) (Doc. 20) at 3.) It is not clear from
the Complaint or briefing who or what MedCom LLC is. Relator’s
only factual allegations related to the underlying scheme
consistently reference MedCom LLC. To the extent Relator refers
to “MedCom, Inc.,” the court will construe that as shorthand
reference to MedCom Carolinas, Inc., the named Defendant. (See
Compl. (Doc. 1) ¶ 6.)

                              – 3 –
     Relator’s allegations center on the use of contract

employees and are limited to four instances in the Complaint.2

First, Relator alleges that “MedCom LLC utilized 1099 reps to

generate referrals” for federal healthcare programs, and that

“these representatives were paid in whole or in part for

furnishing items covered by federal healthcare programs and

received commissions based on the same including PriMatrix and

Integra Dermal Replacement Therapy.” (Id. ¶ 5.) Second, Relator

later alleges that “Integra utilized 1099 nonemployee reps to

generate referrals for Medicare/Medicaid and other federal

healthcare program patients . . . . [T]hese representatives were

paid by Jeff Turpin who owns MedCom LLC . . . .” (Id. ¶ 16.)

Third, Relator further alleges that “Defendant companies’

payments to nonemployee reps caused violations of the state and

federal anti-kickback statues [sic] . . . .” (Id. ¶ 18.) Fourth,

Relator alleges that “MedCom LLC has routinely violated the




     2 The Complaint consistently refers to the Integra sales
representatives in question as “1099 employees,” apparently
referring to IRS Form 1099-MISC that is used to report income
paid to nonemployees. Frequently Asked Questions: What’s the
difference between a Form W-2 and a Form 1099-MISC?, IRS,
https://www.irs.gov/faqs/small-business-self-employed-other-
business/form-1099-misc-independent-contractors/form-1099-misc-
independent-contractors (last visited Jan. 7, 2020).

                              – 4 –
Anti-Kickback Law . . . through the use of the 1099 nonemployee

representatives.” (Id. ¶ 19.)

     Relator alleges he was made aware of the scheme because, in

his role as a sales employee for Integra, he was familiar with

the healthcare facilities where the products in question were

used and even “in the O.R. or clinic during a time patients were

treated.” (Id. ¶ 5.) Relator also engaged in some kind of

“national competition[]” with the Integra 1099 nonemployees.

(Id. ¶ 16.)

     The products involved in these sales included one

manufactured by Integra, Integra Dermal Replacement Therapy

grafts, and “Primatrix,”3 another skin-substitute used for

grafts. (Id. ¶¶ 14–15.) The Complaint does not allege who

manufactures Primatrix. (See id. ¶ 15.)

     With respect to the alleged fraudulent scheme, it is

helpful to quote, verbatim, from the Complaint the paragraphs

that lay out the scheme:

          16. Relator’s employer Integra utilized 1099
     nonemployee reps to generate referrals for
     Medicare/Medicaid and other federal healthcare program
     patients in violation of the anti-kickback statute.
     Specifically, these representatives were paid by Jeff
     Turpin who owns MedCom LLC in whole or in part for


     3 The Complaint variously refers to the product as
“Primatrix” and “PriMatrix.” The court will refer to it as
Primatrix when not quoting Relator.

                                – 5 –
    furnishing items covered by federal healthcare
    programs and received commissions based on the same
    including PriMatrix and Integra Dermal Replacement
    Therapy. Relator learned of this scheme based upon his
    employment with Integra whereby these representatives
    engaged in national competitions with the full-time
    employees. Relator spoke with treating physicians,
    reimbursement personnel, and also received
    compensation for these 1099 nonemployee’s role in
    generating these sales. For example, on or about Nov
    2016, Patient T.W. received an Integra Dermal
    Replacement Therapy graft furnished by Relator’s 1099
    counterpart/sales representative Holloway whereby VA
    care benefits paid for this graft utilized by Dr.
    Phillips in excess of $3,000.00.

         17. As a result of the conduct of all Defendants
    alleged herein, Defendants submitted or caused to be
    submitted thousands of false claims to the United
    States. Consequently, Defendants received or caused
    losses of millions of dollars from the United States
    to which they were not lawfully entitled.

         18. Defendant companies’ payments to nonemployee
    reps caused violations of the state and federal anti-
    kickback statues [sic], and all claims submitted to
    the Medicaid programs in those States as a sequel to
    [] those payments were false claims.

         19. Medcom LLC has routinely violated the Anti-
    Kickback Law, 42 U.S.C. § [1320a-7b], which prohibits
    a person or firm from providing or soliciting
    remuneration as an inducement for referrals of
    Medicare, Medicaid, or other healthcare program
    patients through the use of the 1099 nonemployee
    representatives.

(Id. ¶¶ 16–19 (emphasis added).)

    B.   Procedural History

    Relator brought this qui tam action on behalf of the United

States, alleging four violations of federal law and one


                              – 6 –
violation of North Carolina law. Relator alleges that Defendants

were required to certify their compliance with federal laws

before submitting reimbursement claims to government healthcare

programs. (Id. ¶¶ 11, 12, 13.) Since Defendants allegedly

violated the AKS, this certification was false, and each claim

submitted was also false. Therefore, according to Relator, each

claim presented to the government for repayment for those

products was an FCA violation in addition to an AKS violation.

(See id. ¶¶ 24, 30, 34.)

    Relator’s first count alleges Defendants violated the FCA

when they presented false claims for repayment of the medical

products provided, a violation of 31 U.S.C. § 3729(a)(1)(A).

(Id. ¶¶ 20–26.) Count Two alleges that Defendants violated the

FCA, 31 U.S.C. § 3729(a)(1)(B), by maintaining and presenting

false records and statements. (Id. ¶¶ 27–31.) Count Three

alleges that Defendants conspired to submit these false claims

in violation of 31 U.S.C. § 3729(a)(1)(C). (Id. ¶¶ 32–35.) Count

Four alleges a standalone AKS violation by Defendants in the

form of illegal commission schemes, a violation of 42 U.S.C.

§ 1320a-7b. (Id. ¶¶ 36–39.) Count Five alleges violations of

North Carolina’s FCA. (Id. ¶¶ 40–47.)

    The United States elected to decline intervention. (Doc.

7.) After the government declined to intervene, the Complaint

                              – 7 –
was unsealed to allow Relator to serve all Defendants if he

chose to proceed. (Doc. 8.) Relator elected to proceed, and

Defendants subsequently filed the present Motion to Dismiss.

(Doc. 15.) Defendants moved to dismiss Count Four pursuant to

Fed. R. Civ. P. 12(b)(1), since no private right of action

exists for an AKS violation. (Id.) Defendants moved to dismiss

Counts One through Three under Rules 12(b)(6) and 9(b). (Id.)

Finally, Defendants moved to dismiss Count Five for lack of

subject matter jurisdiction. (Id.)

      Defendants filed a brief in support of their motion to

dismiss, (Doc. 16), Relator responded, (Doc. 20), and Defendants

replied, (Doc. 22). The motion is ripe for ruling. For the

reasons stated herein, the court will grant Defendants’ motion

to dismiss as to Counts One through Four and decline to exercise

its supplemental jurisdiction over Count Five.

II.   ANALYSIS

      Defendants move for dismissal under different rules. The

court will briefly begin with Count Four, the standalone AKS

violation, which Defendants move to dismiss under Rule 12(b)(1).

The court will then turn to Counts One through Three and the

appropriate 9(b) analysis. Finally, the court will briefly

explain its rationale for not exercising its supplemental

jurisdiction over Count Five.

                                – 8 –
    A.   Count Four: Standalone AKS Violation

    Count Four alleges a standalone violation of the Anti-

Kickback Statute, 42 U.S.C. § 1320a-7b. (Compl. (Doc. 1)

¶¶ 36-39.) Defendants argue that the AKS does not provide for “a

private qui tam right of action.” (Defs.’ Br. (Doc. 16) at 8.)

Relator concedes that there is no private right of action under

the AKS. (Rel.’s Resp. (Doc. 20) at 1 n.1.)

    Courts “should dismiss a complaint for lack of subject

matter jurisdiction pursuant to Rule 12(b)(1) if the complaint

fails to allege facts upon which subject matter jurisdiction can

be based . . . .” McLaughlin v. Safway Servs., LLC, 429 F. App’x

347, 348 (4th Cir. 2011) (per curiam) (citation omitted); see

also Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982) (noting

that subject matter jurisdiction does not exist if plaintiff

fails “to allege facts upon which subject matter jurisdiction

can be based”). A challenged plaintiff “bears the burden of

persuasion” in defending subject-matter jurisdiction. Williams

v. United States, 50 F.3d 299, 304 (4th Cir. 1995). If a

plaintiff does not have standing to bring a cause of action, the

suit is properly dismissed under Rule 12(b)(1) for lack of

jurisdiction. See, e.g., Griffin v. Dep’t of Labor Fed. Credit

Union, 912 F.3d 649, 652 (4th Cir. 2019); Smith v. Frye, 488



                              – 9 –
F.3d 263, 272 (4th Cir. 2007); NC RSOL v. Boone, 402 F. Supp. 3d

240, 254 (M.D.N.C. 2019).

    The AKS is a “federal criminal statute[s] without a private

cause of action.” United States ex rel. Michaels v. Agape Senior

Cmty. Inc., C/A No. 0:12-cv-03466-JFA, 2013 WL 6383085, at *3

(D.S.C. Dec. 5, 2013) (citing Donovan v. Rothman, 106 F. Supp.

2d 513, 516 (S.D.N.Y. 2000) (“There is no private cause of

action to redress violations of the federal anti-kickback

statute, 42 U.S.C. § 1320a–7b(b), the infraction of which is a

crime.”)); Gaalla v. Citizens Med. Ctr., Civil Action No.

V-10-14, 2010 WL 2671705, at *3 (S.D. Tex. June 30, 2010)

(collecting cases holding the same). If there is no right of

action, then standing is not present. See, e.g., Nashville Milk

Co. v. Carnation Co., 355 U.S. 373, 382 (1958); Crawford v.

Adair, Civil Action No. 3:08CV281, 2008 WL 2952488, at *1–2

(E.D. Va. July 29, 2008).

    The burden is on Relator to allege facts supporting this

court’s jurisdiction. Williams, 50 F.3d at 304. Relator concedes

that there is no private right of action under the AKS. (Rel.’s

Resp. (Doc. 20) at 1 n.1.) Based on the precedent cited above,

the court agrees. Realtor has no standing as to Count Four, and

the court will therefore dismiss this Count pursuant to Rule

12(b)(1).

                             – 10 –
    B.   FCA Claims: Counts One, Two, and Three

    Defendants move to dismiss Counts One, Two, and Three for

failure to state a claim under Rule 12(b)(6) and, since the

Complaint alleges fraud, failure to comply with the strictures

of Rule 9(b). (Defs.’ Br. (Doc. 16) at 4.) Since Relator’s FCA

Counts (One, Two, and Three) all depend on an underlying AKS

violation, Defendants first argue that Relator’s allegations

about the commission scheme lack the particularity required by

Rule 9(b). (Id. at 11–14.) Defendants then argue that the

allegations lack particularity regarding any claim ever being

presented for payment or a conspiracy to violate the FCA. (Id.

at 12–25.) Relator responds by arguing that the facts alleged

satisfy Rule 9(b) and give enough information to conclude that

Relator has “substantial prediscovery evidence” of the facts

surrounding the allegations. (Rel.’s Resp. (Doc. 20) at 6.)

    As explained below, the court first finds the Complaint

falls far short of Rule 9(b)’s particularity requirement. The

Complaint lacks particularity regarding the actual submission of

any false claim or a conspiracy to violate the FCA. The

Complaint should be dismissed on those grounds alone. However,

Relator not only fails to allege the presentment of a false

claim or a conspiracy to do so, but he also fails to allege the

underlying commission-based scheme with particularity, meaning

                             – 11 –
the predicate AKS violation is also not adequately plead. For

both reasons, the court will dismiss all FCA claims.

         1.   Standard of Review: Rules 12(b)(6) and 9(b)

    To survive a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and demonstrates “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57). When ruling on a motion to

dismiss, this court accepts the complaint’s factual allegations

as true. Iqbal, 556 U.S. at 678. Further, this court liberally

construes “the complaint, including all reasonable inferences

therefrom, . . . in plaintiff’s favor.” Estate of Williams-Moore

v. All. One Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646

(M.D.N.C. 2004) (citation omitted). This court does not,

however, accept legal conclusions as true, and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.



                             – 12 –
    In addition to the normal pleading requirements of Rule

12(b)(6), claims of fraud must satisfy Rule 9(b)’s heightened

pleading standard. United States ex rel. Grant v. United

Airlines Inc., 912 F.3d 190, 196 (4th Cir. 2018). “In alleging

fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake. Malice, intent,

knowledge, and other conditions of a person’s mind may be

alleged generally.” Fed. R. Civ. P. 9(b). Rule 9(b) exists to

give “defendants notice of their alleged misconduct, prevent[]

frivolous suits, and eliminat[e] fraud actions in which all the

facts are learned after discovery . . . .” Grant, 912 F.3d at

196; see also United States ex rel. Nathan v. Takeda Pharm. N.

Am., Inc., 707 F.3d 451, 456 (4th Cir. 2013).

    Rule 9(b) “applies with special force” to claims brought

under the FCA. Grant, 912 F.3d at 197. To properly plead an FCA

action under Rule 9(b), the plaintiff must “‘describe the time,

place, and contents of the false representations, as well as the

identity of the person making the misrepresentation and what he

obtained thereby.’ More precisely, the complaint must allege

‘the who, what, when, where and how of the alleged fraud.’”

United States ex rel. Ahumada v. NISH, 756 F.3d 268, 280 (4th

Cir. 2014) (quoting United States ex rel. Wilson v. Kellogg

Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008)). “Rule

                             – 13 –
9(b)’s particularity requirement serves as a necessary

counterbalance to the gravity and ‘quasi-criminal nature’ of FCA

liability.” Grant, 912 F.3d at 197 (quoting United States ex

rel. Atkins v. McInteer, 470 F.3d 1350, 1360 (11th Cir. 2006)).

The consequences of an FCA violation are severe. See United

States ex rel. Drakeford v. Tuomey, 792 F.3d 364, 393 (4th Cir.

2015) (Wynn, J., concurring) (noting that the FCA’s potential

for treble damages “will result in a likely death sentence for a

community hospital in an already medically underserved area”).

Accordingly, alleged AKS violations serving as predicates for

FCA violations must also satisfy Rule 9(b).4

     Despite Rule 9(b)’s high bar, a court should “hesitate to

dismiss a complaint under Rule 9(b) if the [C]ourt is satisfied

(1) that the defendant has been made aware of the particular


     4 United States ex rel. Strubbe v. Crawford Cty. Mem’l
Hosp., 915 F.3d 1158, 1166 (8th Cir.), cert. denied, ____ U.S.
____, ____ S. Ct. ____, 205 L. Ed. 2d 356 (Nov. 25, 2019);
United States ex rel. Nunnally v. W. Calcasieu Cameron Hosp.,
519 F. App’x 890, 894 (5th Cir. 2013); United States ex rel.
Vitale v. MiMedx Grp., Inc., 381 F. Supp. 3d 647, 659 (D.S.C.
2019); Health Choice Grp., LLC v. Bayer Corp., Case No. 5:17-CV-
126-RWS-CMC, 2018 WL 3637381, at *32 (E.D. Tex. June 29, 2018),
report and recommendation adopted, No. 5:17-CV-126-RWS-CMC, 2018
WL 3630042 (E.D. Tex. July 31, 2018); United States v. Berkeley
Heartlab, Inc., 247 F. Supp. 3d 724, 730 (D.S.C. 2017); United
States ex rel. Kalec v. NuWave Monitoring, LLC, 84 F. Supp. 3d
793, 806 (N.D. Ill. 2015); see United States ex rel. Grenadyor
v. Ukrainian Vill. Pharmacy, Inc., 772 F.3d 1102, 1106 (7th Cir.
2014); Frazier ex rel. United States v. Iasis Healthcare Corp.,
392 F. App’x 535, 537 (9th Cir. 2010).

                             – 14 –
circumstances for which [it] will have to prepare a defense at

trial, and (2) that [the] plaintiff has substantial prediscovery

evidence of those facts.” United States ex rel. Complin v. N.C.

Baptist Hosp., No. 1:09CV420, 2016 WL 7471311, at *5 (M.D.N.C.

Dec. 28, 2016), report and recommendation adopted, No.

1:09CV420, 2019 WL 430925 (M.D.N.C. Feb. 4, 2019), appeal

docketed, No. 0418-2 (4th Cir. Mar. 5, 2019) (quoting Smith v.

Clark/Smoot/Russell, 796 F.3d 424, 432 (4th Cir. 2015)).

         2.   Counts One and Two: FCA Presentment and FCA False
              Records

    Even assuming Relator alleged a predicate AKS violation

with the requisite particularity, which he has not, the court

would still have to dismiss the Complaint for failing to allege

the FCA claims with the particularity required by Rule 9(b).

Relator alleges Defendants caused false claims to be presented

to the government for payment (Count I), and “used[] false

records and statements to get false or fraudulent claims paid

. . . .” (Count II). (Compl. (Doc. 1) ¶¶ 24, 30.)

    “[A] central question in all FCA cases is whether the

defendant ever presented a false or fraudulent claim to the

government, resulting in a ‘call upon the government fisc.’”

Grant, 912 F.3d at 196 (quoting Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 785–86 (4th Cir. 1999)). It is


                             – 15 –
for this reason that all FCA claims, whether for presentment

(Count I) or false records (Count II), require that a claim

actually be submitted. Id. at 196 n.1; United States ex rel.

Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1311 (11th

Cir. 2002) (stating that the submission of a claim is “the sine

qua non of a False Claims Act violation”).

    “[T]he critical question [in an FCA claim] is whether the

defendant caused a false claim to be presented to the

government, because liability under the Act attaches only to a

claim actually presented to the government for payment, not to

the underlying fraudulent scheme.” Nathan, 707 F.3d at 456. The

Relator must, “at a minimum, describe the time, place, and

contents of the false representations, as well as the identity

of the person making the misrepresentation and what he obtained

thereby.” Id. at 455–56 (quoting Kellogg Brown & Root, 525 F.3d

at 379).

    The Fourth Circuit requires FCA relators to allege with

particularity at least one representative example of when a

fraudulent claim was submitted to the government for payment.

See Nathan, 707 F.3d at 457; Ahumada, 756 F.3d at 280 (“To

satisfy Rule 9(b), ‘an FCA plaintiff must, at a minimum,

describe the time, place, and contents of the false

representations, as well as the identity of the person making

                             – 16 –
the misrepresentation and what he obtained thereby.’” (quoting

Kellogg Brown & Root, 525 F.3d at 379)); Foglia v. Renal

Ventures Mgmt., LLC, 754 F.3d 153, 155 (3d Cir. 2014) (citing

Nathan and noting that the Fourth Circuit requires a

representative claim); United States ex rel. Eberhard v.

Physicians Choice Lab. Servs., LLC, 642 F. App’x 547, 550–51

(6th Cir. 2016). It is true that the Fourth Circuit has not

expressly required representative claims, but the reasoning in

Nathan strongly suggests that conclusion. As persuasively stated

by a court in the Eastern District of Virginia:

         The Fourth Circuit has not expressly addressed
    this issue but its ruling in United States ex rel.
    Nathan v. Takeda Pharmaceuticals North America, Inc.,
    707 F.3d 451 (4th Cir. 2013), suggests that it follows
    those circuits requiring identification of at least
    one representative claim. In Nathan, the Fourth
    Circuit cited favorably both to United States ex rel.
    Clausen v. Lab Corporation of America, Inc., 290 F.3d
    1301 (11th Cir. 2002), and United States ex rel. Joshi
    v. St. Luke’s Hospital, Inc., 441 F.3d 552 (8th Cir.
    2006). Clausen and Joshi are decisions from the
    Eleventh and Eighth Circuits respectively, holding
    that a qui tarn [sic] relator must identify at least
    some representative claims with particularity.
    Moreover, the Fourth Circuit cited to Joshi
    specifically for the proposition that a relator must
    “provide some representative examples of [the
    defendants’] alleged fraudulent conduct.”

Virginia ex rel. Hunter Labs., LLC v. Quest Diagnostics, Inc.,

No. 1:13-CV-1129 (GBL/TCB), 2014 WL 1928211, at *7 (E.D. Va.

May 13, 2014).


                             – 17 –
     This court agrees that Fourth Circuit precedent requires a

representative claim for alleged FCA violations.5 Furthermore,

given the lack of particularity in Relator’s allegations about

the scheme generally, a representative claim is especially

appropriate here.

     When assessing the particularity of a representative claim,

it should be remembered that such examples ultimately serve to

assure a court that a relator has satisfied Rule 9(b) and is

actually in possession of substantial prediscovery evidence. See

United States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501

F.3d 493, 510 (6th Cir. 2007) (linking the need for an example

to Rule 9(b)); United States ex rel. Bender v. N. Am. Telecomms.



     5 Realtor appears to agree as well, as he provided and now
defends his representative claim. (See Rel.’s Resp. (Doc. 20) at
5–9.)
     A few district courts in the Fourth Circuit seem to
disagree that relators must provide a representative example of
a claim that was actually submitted. See Berkeley Heartlab, 225
F. Supp. 3d 487, 496–97 (D.S.C. 2016); United States ex rel.
DeCesare v. Americare In Home Nursing, 757 F. Supp. 2d 573, 584
(E.D. Va. 2010). In both cases, there were significant details
about the underlying scheme that provided the requisite
particularity. For example, in Berkeley Heartlab, the government
alleged a predicate AKS scheme in substantial detail, to include
approximate amounts government programs paid and the dates over
which those amounts were paid. Berkeley Heartlab, 225 F. Supp.
3d at 496–97.
     This court finds a representative claim is likely required
under existing Fourth Circuit precedent. Even if it was not,
however, the level of particularity otherwise present in the
allegations in Berkeley and DeCesare is not present here.

                             – 18 –
Inc., 499 F. App’x 44, 45 (D.C. Cir. 2013) (same). If a

Relator’s example is sufficient in other regards, but lacks

particularity as to one of the “who, what, when, where and how”

components, then that deficiency is not necessarily fatal so

long as the representative claim is sufficiently particular in

other areas. See, e.g., Hefferman v. Bass, 467 F.3d 596, 601

(7th Cir. 2006) (noting that no exact date was listed, but a

time of day was alleged as was the content of the

misrepresentation); Berkeley Heartlab, 225 F. Supp. 3d at 499

(noting that no specific submitted claim is noted but listing

other significant details that were); CoMentis, Inc. v. Purdue

Research Found., 765 F. Supp. 2d 1092, 1110 (N.D. Ind. 2011)

(noting there was no exact date, but listing many other details

about the overall scheme and the content of the alleged

misrepresentation); Greer v. Advanced Equities, Inc., 683

F. Supp. 2d 761, 770 (N.D. Ill. 2010) (detailing contents of a

misrepresentation, though the date was imprecise).

    Relator offers only the following representative example

for the actual submission of a false claim: “For example, on or

about Nov 2016, Patient T.W. received an Integra Dermal

Replacement Therapy graft furnished by Relator’s 1099

counterpart/sales representative Holloway whereby VA care

benefits paid for this graft utilized by Dr. Phillips in excess

                             – 19 –
of $3,000.00.” (Compl. (Doc. 1) ¶ 16.) There are several issues

with Relator’s offered representative claim.

    First, Relator’s example is not an allegation about a

submitted claim, but instead is an allegation about a medical

procedure involving Integra’s products that were eventually paid

for by government funds.

    Beyond that fundamental issue, the representative claim

also lacks particularity in several regards. The date is

November 2016, not a precise day, and not the date the claim was

submitted, but instead was the date the procedure took place.

The amount paid by the government is “in excess of $3,000.00,”

not a precise amount. Even the Integra 1099 representative named

is named only by what is presumably his/her last name, though

even that is not clear. It is also not alleged where this

procedure took place, though it presumably was a VA facility.

Relator’s example does not answer who submitted a claim, when

the claim was submitted, where it was submitted, or what the

contents of the claim were, beyond the fact they were for

repayment of an amount “in excess of $3,000.00.” This lack of

particularity in Relator’s representative claim falls short of

Rule 9(b)’s requirements.

    Relator attempts a piecemeal defense of his representative

claim, taking apart each “who, what, when, where and how”

                             – 20 –
component, Ahumada, 756 F.3d at 280, and arguing that the lack

of particularity with each is not an issue, even under Rule

9(b), (Rel.’s Resp. (Doc.   20) at 6–7). By citing to cases where

one component was less particular than others, Relator argues

that a lack of particularity across multiple categories is not

problematic. Relator is correct that courts will permit less

particularity in a category when other categories contain

sufficient particularity. Relator is incorrect that his

representative claim fits that description.

    To use the persuasive words of a district court in

Maryland, the Realtor’s FCA claims “suffer from the same fatal

flaw as his other . . . allegations: although the relator

alleges an illegal scheme that could have resulted in the

submission of false claims to the government, he does not

provide the details of any false claim that actually was

submitted.” United States ex rel. Palmieri v. Alpharma, Inc.,

928 F. Supp. 2d 840, 857 (D. Md. 2013). Relator’s representative

claim is not a claim at all. It is consistent with an Integra

employee observing a procedure at a VA facility in the course of




                              – 21 –
their employment and reporting it;6 it is not consistent with

someone who has substantial prediscovery knowledge of another

company’s allegedly fraudulent payment scheme or the submission

of such claims to the government. For all these reasons, the

court concludes that Relator has failed to allege with

particularity a representative example of a false claim actually

being submitted for payment.

          3.     Count Three: Conspiracy to Violate the FCA

     Relator’s third FCA claim is for a violation of 31 USC

§ 3729(a)(1)(C), conspiracy to submit a false claim under the

FCA. As with Counts One and Two, Count Three should be dismissed




     6 Some courts have relaxed the requirement that a relator
allege with particularity a representative example if that
relator has also alleged that they are an “insider” who is
intimately familiar with a defendant’s billing practices. See
Carrel v. AIDS Healthcare Found., Inc., 898 F.3d 1267, 1276
(11th Cir. 2018). Just working for a company is not enough to
make a relator an insider; they must have some firsthand
knowledge of false claims actually being submitted. See id.;
United States ex rel. Fite v. Aperian Lab. Solutions, LLC, Civil
Action Number 5:13-cv-01626-LSC, 2016 WL 11164665, at *1, *5
(N.D. Ala. Apr. 26, 2016) (noting that a director of operations
who was responsible for billing was an “insider”). A salesperson
could be an “insider,” but they must allege how their role
brought them into contact with the company’s billing practices.
See United States ex rel. Troncoso v. Rego Int’l, LLC, Case No.
14-60776-CIV-ALTONAGA/Goodman, 2018 WL 2220430, at *3 (S.D. Fla.
May 15, 2018). In the instant case, Relator does not allege
facts supporting the conclusion that he has first-hand knowledge
of Defendants’ government billing practices.

                               – 22 –
regardless of whether Relator adequately pled a predicate AKS

violation.

    To state a cause   of action under 31 U.S.C.
    § 3729(a)(1)(C),   the [relator] must allege that
    Defendants . . .   “conspired to commit a violation of
    §§ 3729(a)(1)(A)   or (B).” The complaint must allege
    the existence of   an agreement to violate the FCA and
    at least one act   performed in furtherance of that
    agreement.

Berkeley Heartlab, 225 F. Supp. 3d at 501 (alterations in

original) (quoting 31 U.S.C. § 3729(a)(1)(C)); see also United

States ex rel. Farmer v. City of Houston, 523 F.3d 333, 343 (5th

Cir. 2008); DeCesare, 757 F. Supp. 2d at 584. Relators must also

allege facts supporting the conclusion that the “conspirators

must have ‘shared a specific intent to defraud the Government.’”

DeCesare, 757 F. Supp. 2d at 584 (quoting Farmer, 523 F.3d at

343). The act performed in furtherance of the agreement and the

intent must be alleged with particularity according to Rule

9(b). See United States ex rel. Ladas v. Exelis, Inc., 824 F.3d

16, 26 (2d Cir. 2016); United States v. HPC Healthcare, Inc.,

723 F. App’x 783, 791 (11th Cir.), cert. denied, ____ U.S. ____,

139 S. Ct. 69 (2018); Berkeley Heartlab, 225 F. Supp. 3d at 502;

Pencheng Si v. Laogai Research Found., 71 F. Supp. 3d 73, 98

(D.D.C. 2014).

    Relator argues that the acts in furtherance of the

conspiracy included the alleged representative claim and the

                              – 23 –
commission scheme between Integra contractors and Turpin.

(Rel.’s Resp. (Doc. 20) at 9–10.) For the same reasons explained

in detail in the sections dealing with Realtor’s allegations

about the presentment of a claim and the underlying AKS

violation, the court finds that those acts are not alleged with

the particularity required by Rule 9(b). No other acts in

furtherance of the conspiracy are alleged.

    Furthermore, Relator has not alleged with particularity a

shared intent amongst Defendants and/or other parties. Relator

argues that intent need not be written or verbal but can be

gleaned from a “practice, pattern or course of conduct.” (Rel.’s

Resp. (Doc. 20) at 9 (quoting 12 C.F.R. § 1024.14(e)).) In

support of that contention, Relator directs the court to a

federal regulation governing mortgage settlement and escrow

accounts. The court is not persuaded.

    Even if Relator is correct that a pattern can establish a

shared intent and agreement, no such pattern has been alleged

with particularity here. Since the court cannot assume MedCom

LLC is the same entity as MedCom Carolinas, Inc., see Section

II.C.2 infra, Turpin is the only named Defendant who even

engaged in the payment scheme. John Does 1-50 are not known to

Relator, (Compl. (Doc. 1) ¶ 8), meaning Relator cannot allege

his intent with any particularity. Even the pattern between

                             – 24 –
Turpin and Integra contractors is alleged with the barest of

facts; Relator does not allege the circumstances that explain

what shared goal existed between Turpin and his competitor’s

contractors who were selling competitor’s products.

    Relator has failed to state with particularity the

circumstances constituting the allegedly fraudulent conspiracy.

For that reason, Count Three should also be dismissed.

         4.   Conclusion as to Counts One, Two, and Three

    “Rule 9(b)’s particularity requirement serves as a

necessary counterbalance to the gravity and ‘quasi-criminal

nature’ of FCA liability.” Grant, 912 F.3d at 196 (quoting

Atkins, 470 F.3d at 1360). Relator has failed to allege, with

particularity, a representative example of a false claim being

submitted or a conspiracy with any particularity. For those

reasons, Relator’s FCA counts (One, Two, and Three) should be

dismissed.

    C.   The Predicate AKS Violation

    Though the court finds that the Complaint should be

dismissed for failing to plead the overarching FCA claims with

particularity, it will also address the predicate AKS

violations. The court finds that Relator has failed to plead the

underlying commission-based payment scheme with the

particularity required by Rule 9(b), meaning Relator has failed

                             – 25 –
to allege the predicate AKS violation that underpins his FCA

claims.

    As noted above, Relator’s FCA counts all rely on an

underlying AKS violation in the form of an allegedly illegal

commission scheme. Any “AKS violation that results in a federal

health care payment is a per se false claim under the FCA.”

United States ex rel. Lutz v. United States, 853 F.3d 131, 135

(4th Cir. 2017) (citing 42 U.S.C. § 1320a-7b(g)); United States

ex rel. Kester v. Novartis Pharm. Corp., 43 F. Supp. 3d 332, 363

(S.D.N.Y. 2014) (“[C]ompliance with the AKS is a precondition to

the reimbursement of claims, not just a condition of

participation; claims tainted by AKS violations are ineligible

for reimbursement and, thus, ‘false.’”).

    Under the AKS, it is illegal to pay:

    any remuneration (including any kickback, bribe, or
    rebate) directly or indirectly, overtly or covertly,
    in cash or in kind to any person to induce such
    person—

          (A) to refer an individual to a person for the
          furnishing or arranging for the furnishing of any
          item or service for which payment may be made in
          whole or in part under a Federal health care
          program, or

          (B) to purchase, lease, order, or arrange for or
          recommend purchasing, leasing, or ordering any
          good, facility, service, or item for which
          payment may be made in whole or in part under a
          Federal health care program.


                             – 26 –
42 U.S.C. § 1320a-7b(b)(2)(A)–(B) (emphasis added). “The statute

is aimed at the inducement factor.” United States v. Bay State

Ambulance & Hosp. Rental Serv., Inc., 874 F.2d 20, 29 (1st Cir.

1989); United States v. Greber, 760 F.2d 68, 71 (3d Cir. 1985);

Feldstein v. Nash Cmty. Health Servs., Inc., 51 F. Supp. 2d 673,

681 (E.D.N.C. 1999); see also United States v. Borrasi, 639 F.3d

774, 782 (7th Cir. 2011) (joining the Third, Fifth, Ninth, and

Tenth Circuits, and thus not creating a circuit split, in

holding government need only prove inducement was a motivation

for remuneration); Berkeley Heartlab, 225 F. Supp. 3d at 468

(“Moreover, in FCA cases involving AKS violations, courts have

found scienter where one purpose of the remuneration was to

induce referrals.”); Robert Wood Johnson Univ. Hosp., Inc. v.

Thompson, No. Civ.A.04-142(JWB), 2004 WL 3210732, at *6 (D.N.J.

Apr. 15, 2004) (citing the AKS’s legislative history and noting

the AKS was aimed at combating wasteful spending, particularly

in the form of payments that are “intended to induce patient

referrals”).

    If a medical device company uses a 1099 nonemployee

contractor to sell its product, the product is paid for by a

government program, and the company pays a commission to the

contractor based on the volume of sales, that arrangement may



                             – 27 –
violate the AKS.7 See 42 C.F.R. § 1001.952(d)(5) (noting that

personal services contracts must not be based on the “volume or

value of any referrals”); Medicare and Medicaid Programs; Fraud

and Abuse OIG Anti-Kickback Provisions, 54 Fed. Reg. 3088-01

(Jan. 23, 1989) (declining to extend the bona fide employee safe

harbor to contractors because of concerns about control over

personnel). However, paying a 1099 contractor is not per se

unlawful. See Eberhard, 642 F. App’x at 548; United States v.




     7 It is possible this is what Relator is attempting to
allege Defendants did. If it is, Relator has not submitted facts
sufficient to plausibly, much less particularly, allege that
this is what occurred. The 1099 sales representatives were
Integra contractors. (Compl. (Doc. 1) ¶ 16.) Relator claims he
learned about this scheme because he, as a full-time Integra
employee, got to know these contractors through some form of a
national Integra competition. (Id.) It is possible the
contractors worked for both companies, but the fact that
commissions were paid for the furnishing of Integra products
suggests they were not also MedCom contractors in any formal
sense. Indeed, Relator’s one specific example about when the
allegedly fraudulent scheme took place indicates that it was an
Integra 1099 contractor who facilitated the sale of an Integra
product. (Id. ¶ 16.)
     Though Relator must plead the underlying AKS violation with
particularity, he has failed to even meet the less stringent
plausibility standard of Rule 8. If Relator is attempting to
allege that Defendants paid commissions to their own 1099 sales
force, the Complaint does not include facts that would allow
“the court to draw the reasonable inference that the defendant
is liable.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
556–57). There are simply no facts that allow the court to draw
any reasonable inference about how MedCom, Turpin, or anyone
else, for that matter, benefited from the scheme, because the
allegations about the scheme are, frankly, incomprehensible.

                             – 28 –
Berkeley HeartLab, Inc., Civil Action No. 9:14-230-RMG, 2017 WL

4803911, at *12 (D.S.C. Oct. 23, 2017); see also 42 C.F.R.

§ 1001.952(d) (“Personal services and management contracts” safe

harbor provision).

    Relator argues in the Complaint that 42 U.S.C. § 1320a-7b

“prohibits a person or firm from providing or soliciting

remuneration as an inducement for referrals of Medicare . . . .”

(Compl. (Doc. 1) ¶ 9.) Relator alleges that “Relator’s employer

Integra utilized 1099 nonemployee reps to generate referrals for

Medicare/Medicaid and other federal healthcare program patients

in violation of the anti-kickback statute,” and that these

“representatives were paid by Jeff Turpin who owns MedCom LLC in

whole or in part for furnishing items covered by federal

healthcare programs and received commissions based on the same

including PriMatrix and Integra Dermal Replacement Therapy.”

(Id. ¶ 16.) Relator’s pleadings appear to assume that pleading a

payment to a 1099 contract sales representative is enough to

satisfy Rule 9(b); Relator is incorrect, as the case law,

regulations, and advisory opinions cited above indicate.

    Beyond Relator’s misplaced reliance on pleading a vague

reference to a 1099 employee into a medical sales position,

there are several other issues with Relator’s AKS allegations.

First, Relator has failed to state with particularity the

                             – 29 –
circumstances constituting the fraudulent commission scheme.

Second, Relator has introduced further confusion into the

pleadings by referring to a non-defendant entity, MedCom LLC.

Finally, far from meeting the particularity requirements of Rule

9(b), Relator’s allegations about the commission scheme do not

even meet Rule 8’s lower plausibility threshold.

           1.   Commission Scheme is Not Alleged with
                Particularity

    Relator fails to allege the broader commission scheme with

the requisite particularity under Rule 9(b).

    Though paying sales contractors’ commissions may be

suspect, relators in other cases still allege facts beyond the

bare assertion that such an arrangement exists. See Eberhard,

642 F. App’x at 548 (noting that relator attached a sales

agreement to complaint); cf. Waldmann v. Fulp, 259 F. Supp. 3d

579, 584–85 (S.D. Tex. 2016) (listing the detailed allegations

provided regarding commissions paid to employees); Fite, 2016 WL

11164665, at *1 (noting that in a case involving commissions to

employees, the complaint involved a detailed breakdown of the

commission scheme); United States ex rel. Cairns v. D.S. Med.

LLC, No. 1:12CV00004 AGF, 2015 WL 630992, at *1 (E.D. Mo.

Feb. 12, 2015) (noting detailed allegations about commission

scheme).


                              – 30 –
    Relator does not allege what percentage the Integra 1099

representatives were paid in commissions, alleging only that

they were paid commissions and that these 1099 representatives

were paid “in whole or in part” for “furnishing items covered by

federal healthcare programs.” (Compl. (Doc. 1) ¶¶ 5, 16.)

Relator also does not allege if the Integra 1099 representatives

entered into a contract or agreement with Defendants, or if the

scheme was an informal agreement.

    The only specific transaction alleged by Relator does

little to elucidate the scheme: “on or about Nov 2016, Patient

T.W. received an Integra Dermal Replacement Therapy graft

furnished by Relator’s 1099 counterpart/sales representative

Holloway whereby VA care benefits paid for this graft utilized

by Dr. Phillips in excess of $3,000.00.” (Id. ¶ 16.)

    This description is not sufficient to satisfy the pleading

requirements for fraud under Rule 9(b). It does not describe any

kickback or unlawful conduct under the AKS, nor do the

allegations describe what may have been obtained by any unlawful

conduct. It is completely unknown what a “1099 counterpart/sales

representative” refers to, who may have paid remuneration, if

any, to the individual, and whether the individual was paid by

MedCom or Turpin. Even if a reasonable inference could be drawn

as to a payment by MedCom or Turpin to Holloway, there is

                             – 31 –
nothing to describe what that payment was for or, more

pointedly, whether the payment was for a prohibited inducement

under 42 U.S.C. § 1320a-7b.

    Relator claims that, in his role as an Integra employee, he

was “made aware of patient payors, dates of submissions, amount

of submissions, and the basis for the same” as described in the

Complaint. (Compl. (Doc. 1) ¶ 5.) If Relator actually has more

information, it is not clear from these pleadings. Based on what

little Relator has pled, the court is skeptical that Relator

possesses substantial prediscovery knowledge of any scheme.

Relator’s lack of detail is noteworthy when compared with cases

like Eberhard, Waldmann, Fite, and Cairns. The court has not

found, and Relator has not provided, any case that survived Rule

9(b) scrutiny with the kind of facts Relator alleges here.

Relator has failed to plead the commission scheme with the

particularity required by Rule 9(b).

         2.   MedCom LLC Versus MedCom Carolinas, Inc.

    Relator’s pleadings are made even less particular by the

reference to a nondefendant entity, “MedCom LLC.” Relator’s

allegations never mention any Defendant other than Turpin in the

commission scheme. All allegations regarding payment of a

commission involve Turpin and “MedCom LLC,” an entity that is

not a named party. (Id. ¶¶ 5, 16, 19.)

                              – 32 –
    “MedCom Carolinas, Inc.” is the other named Defendant, not

MedCom LLC. (Compl. (Doc. 1) ¶ 6.) The court is not being

trivial — the distinction matters. See, e.g., Huber v. GMAC,

LLC, No. 8:10-cv-2458-T-24 EAJ, 2011 WL 1466278, at *2 (M.D.

Fla. Apr. 18, 2011) (noting plaintiffs named wrong defendant

when they named “GMAC, LLC” instead of “GMAC Mortgage, LLC”);

Kelly v. Enbridge (U.S.) Inc., No. 07-3245, 2008 WL 2123755, at

*1, *6 (C.D. Ill. May 16, 2008); Allen v. Byrne, No. 3:07-CV-

0601-O, 2008 WL 1869237, at *1 (N.D. Tex. Apr. 28, 2008) (noting

that plaintiff amended complaint to correct “Drakeford LLC with

Drakeford PA”).

    Though referring to MedCom LLC could be read as an

erroneous attempt to name MedCom Carolinas, Inc., Relator’s own

pleadings and motions make that assumption untenable. Defendants

pointed out the reference to MedCom LLC in its brief supporting

its motion to dismiss, (Defs.’ Br. (Doc. 16) at 1 n.1), but

Relator referred to “MedCom LLC” again in its subsequent

response, (Rel.’s Resp. (Doc. 20) at 3). Additionally, at least

once in the Relator’s Complaint they refer to “Defendant

companies’ payments,” (Compl. (Doc. 1) ¶ 18), another possible

typo, but an allegation that further undermines any assumption

that the named Defendant and MedCom LLC are one and the same.

With this added confusion, Relator’s allegations are even less

                             – 33 –
clear since a different legal entity, MedCom LLC, was somehow

involved, but not in a way that is explained with particularity.

         3.   Inducement Factor not even Alleged with
              Plausibility

    Though Relator must meet Rule 9(b)’s particularity pleading

standard, Relator does not even plausibly allege that Defendants

were attempting to induce any referrals. Relator alleges that

MedCom LLC and Turpin paid Integra contractors a commission in

an attempt to “generate referrals” for federal healthcare

programs, (Compl. (Doc. 1) ¶ 5), and that they were attempting

to get Integra to “furnish items covered by federal healthcare

programs,” to include at least one Integra product, (id. ¶ 16).

Though the court takes as true the allegation that Turpin paid

commissions to Integra contractors, the allegation that

Defendants sought to “induce referrals” is a “[t]hreadbare

recital of the elements” of an AKS violation, not a factual

allegation. See Iqbal, 556 U.S. at 678. With the only alleged

fact being that Turpin paid commissions to his competitor’s

contractors, the scheme is implausible, much less alleged with

particularity. Id. (citing Twombly, 550 U.S. at 556–57) (stating

that a claim is plausible on its face if “the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable” and demonstrates “more


                             – 34 –
than a sheer possibility that a defendant has acted

unlawfully”). Relator does not allege what MedCom does or how it

makes money. Relator does not allege how or if MedCom even

benefited from this scheme. Even Relator’s representative

example of a false claim being submitted is devoid of any

allegations that a commission was paid in that instance. (See

Compl. (Doc. 1) ¶ 16.)

    In sum, Relator does not plausibly allege that Defendants

sought to induce anything. Therefore, Relator also failed to

state with particularity the circumstances constituting the

fraudulent commission scheme.

         4.   Underlying AKS Scheme is not Adequately Plead

    Relator has failed to plead the predicate AKS violations

with the particularity required by Rule 9(b) and, regarding the

inducement factor, the plausibility required by Rule 8. For

these reasons, all Relator’s FCA counts should be dismissed

pursuant to Rules 9(b) and 12(b)(6).

    D.   Count Five: North Carolina FCA

    Since the court will dismiss all counts of Relator’s claim

over which it has federal question jurisdiction, it will also




                                – 35 –
decline to exercise supplemental jurisdiction over Relator’s

state law claim.

    A district court may dismiss a state law claim brought

before it under supplemental jurisdiction if “the district court

has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3). The decision to do so is

completely within the court’s discretion. Carlsbad Tech., Inc.

v. HIF Bio, Inc., 556 U.S. 635, 639 (2009); Arbaugh v. Y & H

Corp., 546 U.S. 500, 514 (2006) (“[W]hen a court grants a motion

to dismiss for failure to state a federal claim, the court

generally retains discretion to exercise supplemental

jurisdiction, pursuant to 28 U.S.C. § 1367, over pendent state-

law claims.”).

    Since this matter has not progressed past the motion-to-

dismiss stage and only a state law claim remains, the court will

exercise its discretion and decline to exercise supplemental

jurisdiction over Count Five. Count Five will therefore be

dismissed.

III. CONCLUSION

    Relator brings what is a “quasi-criminal” action without

pleading his claims with the particularity required by Rule




                             – 36 –
9(b).8 More would be required here before Relator could unlock

the expensive doors of discovery.

     IT IS THEREFORE ORDERED that the Motion to Dismiss, (Doc.

15), for failure to state a claim filed by Defendants MedCom

Carolinas, Inc., and Jeff Turpin is GRANTED and that this case

is DISMISSED WITH PREJUDICE.

     A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

     This the 16th day of March, 2020.




                               ___________________________________
                                   United States District Judge




     8 Relator accuses Defendants of expecting them to “try their
entire case within the four corners of their Complaint.” (Rel.’s
Resp. (Doc. 20) at 1.) Rule 9(b) does not require a relator to
prove their case, but relators must convince a court that they
have substantial prediscovery evidence and are not on a “fishing
expedition.” Grant, 912 F.3d at 204. Relator’s Complaint does
not plausibly or specifically allege a fraudulent scheme as
required by the rules of notice pleading.

                               – 37 –
